In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00089-CR



         SAMUEL DELEON GARZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28,997




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        A jury convicted Samuel Deleon Garza of assault arising out of his dating relationship

with Maria Ulloa. Due to a previous conviction for assault involving family violence, Garza’s

offense was enhanced from a misdemeanor to a third degree felony.                       See TEX. PENAL CODE

ANN. § 22.01(b)(2)(A) (West Supp. 2014). Because Garza had previously committed two other

felony offenses, the jury was instructed to assess punishment “for any term of not more than 99

years or less than 25 years.” TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014). Garza pled

“true” to the State’s enhancement allegations and was sentenced to fifty-two years’

imprisonment.

        On appeal, 1 Garza argues only that the evidence was legally insufficient to prove that he

and Ulloa had a dating relationship. We addressed this same issue in detail in our opinion of this

date on Garza’s appeal in cause number 06-14-00088-CR. For the reasons stated therein, we

likewise conclude that legally sufficient evidence established Garza’s and Ulloa’s dating

relationship. Accordingly, we overrule Garza’s sole point on appeal.




1
 In companion cases 06-14-00088-CR, 06-14-00091-CR, and 06-14-00092-CR, Garza appeals from three other
convictions of assault dating violence, with a previous conviction of assault family violence. In companion case 06-
14-00090-CR, Garza appeals from a conviction of burglary of a habitation. In companion case 06-14-00093-CR,
Garza appeals from a conviction of obstruction or retaliation.

                                                         2
      We affirm the trial court’s judgment.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      February 17, 2015
Date Decided:        March 10, 2015

Do Not Publish




                                                 3